Entered: December 5th, 2019
                                  Case 18-11153   Doc 69   Filed 12/05/19   Page 1 of 4
Signed: December 5th, 2019

SO ORDERED




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF MARYLAND
                                              GREENBELT DIVISION

                                  In re:             §
                                                     §
                    Mark David Hodge,                §                 Case No. 18-11153
                    AKA Dave Hodge                   §                Chapter 13
                    AKA David Hodge
                    AKA M. David Hodge

                                                     §
                                  Debtor(s).         §
        *          *          *      *       * *  *    *    *   *     *                    *     *
                                  CONSENT ORDER MODIFYING AUTOMATIC STAY

                   Upon consideration of the foregoing Motion for Relief from Automatic Stay and upon the

        agreement of SN Servicing Corporation, servicing agent for U.S. Bank Trust National

        Association as Trustee of the Chalet Series IV Trust, Movant by its undersigned counsel, Mark

        David Hodge, Debtor, by his undersigned counsel, it is by the United States Bankruptcy Court

        for the District of Maryland:

                   ORDERED, that the Automatic Stay as to the property known as 15950 Alameda Drive,

        Bowie, MD 20716 be and is hereby modified, pursuant to 11 U.S.C. Section 362 (d) as follows:
          Case 18-11153       Doc 69    Filed 12/05/19     Page 2 of 4



1) Within thirty (30) days of the entry of this Order, Movant shall file an Amended

   Proof of Claim in which any post-petition arrears through November 20, 2019 shall

   be placed in the Amended Proof of Claim;

2) That within fourteen days of the entry of this Order, Debtor shall file an Amended

   Chapter 13 Plan, and if appropriate, a Motion to Amend the Chapter 13 Plan, to

   provide for payment of said post-petition arrears through his Chapter 13 Plan;

3) That the Debtor shall resume making his regular monthly payment in the amount of

   $1,474.10 or as adjusted for escrow or other monthly payment changes starting

   December 1, 2019, and as and when due thereafter;

4) That should the Debtor fail to make any payment when due or should any payment be

   returned for insufficient funds, Movant shall file a Notice of Default with the Court.

   Said Notice shall be mailed to Debtor and Debtor’s counsel and allow Debtor ten (10)

   days from the date the Affidavit of Default is mailed to cure up to two (2) defaults

   under this agreement. Any cure of a Notice of Default must be made in the form of a

   certified or cashier’s check or Western Union Quick Collect. No right shall be given

   to cure any default beyond that which is allowed in the Consent Order.

5) Upon the failure of the Debtor to cure any Notice of Default herein, or upon any

   subsequent default beyond that which is allowed to be cured in this Consent Order,

   the automatic stay shall automatically terminate upon the filing of a Notice of

   Termination of Automatic Stay by Movant.

6) That if Debtor converts this case to a case under Chapter 7, the Automatic Stay shall

   immediately terminate, and Movant may immediately exercise all rights provided by

   the security instruments referenced in the Motion for Relief and applicable state law.
           Case 18-11153      Doc 69    Filed 12/05/19      Page 3 of 4



7) The post petition amount to be put in plan is $18,565.31, which includes defaulted

     payments and legal fees. December 1, 2018 – Aril 1, 2019 @ $1,520.08 = $7,600.40

     May 1, 2019 – November 1, 2019 @ $1,549.73 = $10,848.11. Legal and Filing fees

     of $1,031.00, minus the suspense balance of $914.20.

8)      The fourteen (14) day stay of Bankruptcy Rule 4001 (a)(3) is waived.

Consented hereto:




/s/ Mary Sue Greisman                               /s/ Richard J. Rogers
Mary Sue Greisman Esq.                              Richard J. Rogers, Esq.
2670 Crain Highway, Suite 525                       Cohn, Goldberg & Deutsch, LLC
Waldorf, MD 20601                                   600 Baltimore Avenue, Suite 208
                                                    Towson, MD 21204
                                                    (410) 296-2550
                 Case 18-11153        Doc 69    Filed 12/05/19     Page 4 of 4




                              CERTIFICATE OF SERVICE



I HEREBY CERTIFY that the terms of the copy of the consent order submitted to the Court are
identical to those set forth in the original consent order; and the signatures represented by the
/s/________ on this copy reference the signatures of consenting parties on the original consent
order.


       Mark David Hodge
       AKA Dave Hodge
       AKA David Hodge
       AKA M. David Hodge
       15950 Alameda Drive
       Bowie, MD 20716
       Debtor(s)


       Office of the United States Trustee


       And by electronic filing notification CM/ECF to:
       And debtor's(s') counsel:

       Mary Sue Greisman
       2670 Crain Highway, Suite 525
       Waldorf, MD 20601
       Counsel to the Debtor(s)


       Timothy P. Branigan
       9891 Broken Land Parkway, Suite 301
       Columbia, MD 21046
       Chapter Trustee

                                                                           /s/ Richard J. Rogers
                                                                Cohn, Goldberg & Deutsch, LLC
                                                                600 Baltimore Avenue, Suite 208
                                                                           Towson, MD 21204
                                                                                  410-296-2550


                                       END OF ORDER
